Citation Nr: 0636577	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the September 1, 1987, rating decision which 
assigned a 30 percent evaluation for the veteran's right knee 
disability contains clear and unmistakable error.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the lumbar spine.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee.  

4.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. Section 1151 for the residuals of a 
radical prostatectomy.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and L.R.


ATTORNEY FOR THE BOARD

C. Crawford, Senior Counsel


INTRODUCTION

The veteran had active service from May 1979 to February 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and June 2004 rating decisions of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

At the June 2006 Board hearing before the undersigned, the 
veteran testified that he has migraines as a result of his 
service-connected degenerative changes of the lumbar spine, 
and that he has been to the VA Medical Center (VAMC) on 
several occasions in an attempt to obtain a "fee-basis" 
card.  Because the aforementioned matters have not been 
addressed by the RO, they are referred to the agency of 
original jurisdiction (AOJ) for any action deemed 
appropriate. 

In June 2006, the veteran also testified that he had 
perfected an appeal for a claim of entitlement to specially 
adapted housing.  The record shows that in June 2004, the RO 
granted entitlement to specially adapted housing; however, by 
rating action dated in November 2004, the RO revised its 
decision based on error and removed the grant.  Notice was 
mailed to the veteran that same month.  After receiving a 
timely notice of disagreement, the RO issued a Statement of 
the Case to the veteran in April 2005.  Thereafter, there is 
no correspondence of record demonstrating that either the 
veteran or his representative submitted a timely substantive 
appeal.  Based on the veteran's testimony before the Board, 
however, the record was held open in an effort to locate the 
veteran's claimed substantive appeal.  The Board contacted 
the RO, but there was no documentation in this regard located 
or noted as having been received.  Unfortunately, because the 
veteran's testimony before the Board was made after one year 
of the appealed RO decision and after sixty days from the 
issuance of the Statement of the Case, it cannot be accepted 
as a substantive appeal to perfect the issue of entitlement 
to specially adapted housing.  Thus, the November 2004 
determination is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.304, 20.1103 (2006).  The Board also finds 
that the mandate of Haney v. Nicholson, 20 Vet. App. 301 
(2006) are inapplicable here because the record was held open 
in order to determine the procedural status of the issue in 
question and not in order to obtain additional evidence to 
substantiate the claim.  
To the extent that the veteran indicated that he wishes to 
pursue the claim of entitlement to specially adapted housing, 
the matter is referred to the RO for appropriate action.

The issues of entitlement to an evaluation in excess of 20 
percent for degenerative changes of the lumbar spine, 
entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee, and entitlement 
to compensation under the provisions of 38 U.S.C.A. 
Section 1151 for the residuals of a radical prostatectomy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has not alleged an error of fact or law in the 
September 1987 rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.




CONCLUSION OF LAW

The September 1, 1987, rating decision which assigned a 30 
percent evaluation for the veteran's right knee disability 
does not contain clear and unmistakable error.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) are not applicable to claims of clear and 
unmistakable error (CUE).  CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
See Disabled American Veterans v. Gober, 234 F.3d 682, 694 
(Fed. Cir. 2000) citing Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998).  Thus, the moving party bears the burden of 
presenting allegations of error which existed at the time of 
the decision alleged to be the product of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001).

The veteran contends that a September 1, 1987, rating 
decision which increased the evaluation for his right knee 
disability from 20 to 30 percent contains clear and 
unmistakable error (CUE).  He argues that a 60 percent 
evaluation should have been assigned instead of the increase 
to a 30 percent rating.  The veteran specifically contends 
that the RO failed to consider all of the facts known at the 
time of the rating decision and that the regulations were not 
properly applied by not assigning a rating using criteria 
found at 38 C.F.R. Section 4.71a, Diagnostic Codes 5003 and 
5257.

On September 1, 1987, the RO assigned a 30 percent rating for 
a right knee disability using criteria of Diagnostic Codes 
5010 and 5257.  The veteran was informed of this decision and 
of his appellate rights in a letter dated September 15, 1987.  
A timely notice of disagreement was not received.  Therefore, 
the rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201.  

Final decisions may be reversed or amended where evidence 
establishes that a clear and unmistakable error existed.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. 3.105(a).  The United States 
Court of Appeals for Veterans Claims (Court) has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial, . . . must appear undebatably."  
See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear 
and unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  See Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error'."  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  
Specifically, (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell, 3 Vet. 
App. at 313-14.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 
44.  Similarly, broad brush allegations of "failure to follow 
the regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

Given the above outlined principles, the Board must consider 
the laws and regulations associated with knee impairment as 
they existed at the time of the September 1, 1987, rating 
decision.  None of these rating codes have been changed since 
the decision.  See 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (1987 and 2006).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran's right knee disability was evaluated using 
Diagnostic Code 5010 for traumatic arthritis.  This 
diagnostic code states that traumatic arthritis is to be 
evaluated like degenerative arthritis using criteria set out 
in Diagnostic Code 5003.  Degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Code 5003.  

In 1987, just as it does now, Diagnostic Code 5260 provided 
that knee flexion limited to 15 degrees warranted assignment 
of a 30 percent disabling; limitation to 30 degrees warranted 
a 20 percent rating; 45 degrees warranted a 10 percent 
rating; and, limitation to 60 degrees warranted assignment of 
a noncompensable rating.  See 38 C.F.R. § 4.71a, Code 5260.  

Diagnostic Code 5261 provided that knee extension limited to 
45 degrees warranted assignment of a 50 percent rating; 30 
degrees warranted a 40 percent rating; 20 degrees warranted a 
30 percent rating; 15 degrees warranted a 20 percent rating; 
10 degrees warranted a 10 percent rating; and, limitation to 
5 degrees warranted assignment of a noncompensable rating.  
See 38 C.F.R. § 4.71a, Code 5261.  

Evidence of severe recurrent subluxation or lateral 
instability of the knee warranted assignment of a 30 percent 
rating; moderate recurrent subluxation or lateral instability 
warranted a 20 percent rating; and, evidence of only slight 
recurrent subluxation or lateral instability of the knee 
warranted assignment of a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Code 5257.  

Using criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5256, favorable ankylosis of the knee in a full extension 
position or slight flexion between 0 degrees and 10 degrees 
warranted assignment of a 30 percent rating; ankylosis in 
flexion between 10 degrees and 20 degrees warranted a 40 
percent rating; ankylosis in flexion between 20 degrees and 
45 degrees warranted a 50 percent rating; and, evidence of 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warranted assignment of a 60 percent rating.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Based on the rating criteria set out above, the veteran and 
his representative have made several specific allegations of 
error in the September 1987 rating decision.  Initially, they 
argued that the evidence of record in 1987 supported 
assignment of a 60 percent evaluation under the Diagnostic 
Codes 5003 and 5257.  More recently, however, the veteran 
argued that the evidence at the time of the 1987 rating 
decision clearly showed that an anti-rotation brace was 
required for his right knee and, as such, a 60 percent 
evaluation was appropriate.  In addition, the veteran argued 
that the AOJ committed error by not considering his loss of 
flexion or extension, severe instability, or the additional 
limitation of his functioning due to pain.  

On review of the September 1, 1987, rating decision, the 
Board finds that the only evidence cited was based on the 
findings of the most recent VA examination, which was 
conducted in July 1987.  That report was the only evidence 
obtained or submitted since a December 1985 rating decision 
regarding the veteran's right knee disability.  The rating 
decision specifically noted that the veteran was wearing a 
right knee brace and that he had atrophy of the right lower 
extremity.  It stated that the veteran continued to show a 
grossly unstable right knee with laxity and deficiency of the 
collateral ligaments and anterior cruciate ligaments with 
positive Drawer's sign and moderately severe anterior, 
rotatory lateral, and medial instability.  In the rating 
decision it was also noted that the veteran was lacking 10 
degrees of full extension and that he had flexion of 145 
degrees starting from the point of his fullest extension; 
there was no swelling or effusion.  Based on the cited 
findings, the RO increased the evaluation of the veteran's 
right knee disability from 20 to 30 percent using the 
criteria of Diagnostic Code 5257 as a rating higher than 20 
percent was not supported on the limitation of motion 
findings.

Following a complete evaluation of the record as it stood in 
September 1987, the Board is unable to find that the 
September 1, 1987, rating decision contains clear and 
unmistakable error.  The evidence reported in the rating 
decision is an accurate recitation of the findings in the 
July 1987 VA examination.  As such, the correct facts, as 
they were known at the time, were considered in the rating 
decision.  Based on those facts, the RO increased the 
evaluation of the veterans' disability to the highest rating 
allowable under Diagnostic Code 5257.  The evidence did not 
support assignment of a rating higher than 20 percent based 
on the objective findings of limitation of motion.  
Consequently, the regulatory provisions, extant at the time, 
were correctly applied. 

The veteran appears to contend that the RO committed error by 
failing either to rate him under the diagnostic codes for 
loss of extension or flexion, or assigning him separate 
evaluations for both instability and arthritis.  The Board 
notes that VA's General Counsel first established that 
separate evaluations may be assigned for both instability and 
limitation caused by arthritis approximately ten years after 
the relevant rating decision was issued.  See VAOPGCPREC 23-
97 (July 1, 1997), VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 9-04 (September 17, 2004).  As such, the veteran's 
argument that separate ratings should have been assigned must 
fail as the legal principle under which separate ratings 
could be assigned did not exist at the time of the 1987 
rating decision.  Furthermore, as pointed out above, the loss 
of extension shown on the July 1987 examination would not 
have merited assignment of a rating higher than 10 percent 
and the loss of flexion shown would not have warranted a 
separate evaluation.  Although the July 1987 examination 
report failed to note whether the veteran had pain of the 
right knee with the motion recorded, such error is not of the 
sort which, had it not been made, would have manifestly 
changed the outcome of the decision because the motion 
reported in the right knee remained at a level well below the 
limitation required for assignment of a rating higher than 
the assigned 30 percent.

As for the veteran's contention regarding his knee brace, the 
Board points out that not only was it specifically noted in 
the 1987 rating decision that the veteran required a brace 
for his right knee, but there is nothing in the pertinent 
rating criteria that mandates assignment of a 60 percent 
evaluation when the wearing of a knee brace is required.  In 
fact, the only rating code that allows for assignment of a 60 
percent evaluation for a knee disability is the rating code 
for ankylosis of the knee and there was absolutely no 
evidence dated in 1987 suggesting that the veteran had 
ankylosis of the right knee.  

There is evidence which supports the RO's interpretation of 
the facts in its September 1987 rating decision.  The 
evidence can be reasonably interpreted to support the RO's 
findings that the veteran's right knee disability merited no 
more than a 30 percent evaluation.  The RO correctly cited 
and applied the correct factual evidence and appropriate laws 
and regulations in existence in 1987.  Although the veteran 
may believe the rating code should have been interpreted 
differently, differences of interpretation do not constitute 
error.  

The Board acknowledges that on VA examination in July 1985, 
the veteran advised VA that he had received treatment from 
private physicians and that those reports were not received 
before the September 1987 rating determination was issued.  
VA's failure to fulfill its duty to assist, however, cannot 
constitute clear and unmistakable error.  Consequently, the 
veteran's claim fails in this regard as well.  See generally 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).   
Accordingly, the Board finds that the RO was not "undebatably 
incorrect" in its failure to grant a 60 percent evaluation 
for the veteran's right knee disability in its September 1987 
rating decision and the veteran's appeal is denied. 


ORDER

The September 1, 1987, rating decision which assigned a 30 
percent evaluation for a right knee disability does not 
contain clear and unmistakable error.  The appeal is denied.


REMAND

A review of the record reveals that a remand is required.  
The Board sincerely regrets the additional delay, but finds 
that a remand is in the best interest of the veteran as it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims and afford him every 
possible consideration.

The veteran seeks increased ratings for his degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the left knee.  At his June 2006 hearing, he indicated that 
he had applied for Social Security disability benefits.  If 
the veteran receives Social Security benefits, those records 
must be obtained and associated with the claims file.  Thus, 
additional action in this regard is warranted pursuant to 38 
C.F.R. Section 3.159(c)(2) (2006).  See also Murincsak v. 
Derwinski, 2 Vet. App. 363(1992).

The veteran also testified that he receives ongoing treatment 
at the VA Medical Centers (VAMC) in Syracuse, New York, and 
the VA Outpatient Clinic in Massena, New York.  His medical 
reports indicate that he also received treatment at the 
Watertown Clinic.  Unfortunately, the most recent VA medical 
reports are dated in October 2004 and, thus, insufficient 
upon which to determine the level of current disability.  
Accordingly, all pertinent medical reports since that time 
must be obtained and associated with the claims folder 
pursuant to 38 C.F.R. § 3.159(c)(2).  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The veteran and his fiancée testified that the veteran's 
lumbar spine and left knee disabilities have increased in 
severity since his last VA examination in May 2004.  
Specifically, the veteran asserts that he experiences 
incapacitating symptom episodes related to his back 
disability that last an entire day and that he has reduced 
motion and increased pain in the lower back.  For the left 
knee disability, he asserts that he experiences increased 
giving way or instability, numbness, and muscle spasms.  
Given the veteran's assertions and VA's duty to assist, 
contemporaneous medical examinations are needed pursuant to 
38 C.F.R. Section 3.159(c)(4) in order to properly evaluate 
his disabilities.

The veteran also seeks entitlement to disability compensation 
under the provisions of 38 C.F.R. Section 1151.  He contends 
that VA was negligent in determining that he had cancer of 
the prostate, in performing a prostatectomy, and in its 
aftercare.  He testified before the Board that after his 
prostate was removed, it was determined that he did not have 
cancer, but that he now has residual disability as a result 
of the surgery, including bladder leakage and erectile 
dysfunction.  Review of the record shows that the veteran was 
admitted to a VA hospital in November 2003 for prostate 
cancer, where he underwent a radical retropubic 
prostatectomy.  Before the procedure, he was informed of the 
indications, risks, and benefits of the proposed surgery.  
Subsequently, a November 2003 pathology report showed that 
the prostate irregularity was benign.  The veteran's case was 
sent to the Armed Forces Institute of Pathology (AFIP) for 
consultation.  

VA treatment records, including a February 2004 follow-up 
consultation, show that the veteran has an erectile 
dysfunction and urge incontinence.  The examiner reported 
that the veteran's biopsy had been reviewed by the AFIP and 
did show one focus of cancer.  Although the VA reports 
contain some correspondence from the AFIP, it appears as 
though the complete compilation of those reports is not of 
record.  In September and December 2003 clinical entries, VA 
medical personnel were referred to "CPRS VISTA Imaging" for 
the complete text of the AFIP outside report.  Because the 
complete AFIP report is relevant to the veteran's claim, it 
should be obtained and associated with the claims folder.  
Additionally, given the veteran's assertions in conjunction 
with the aforementioned evidence of record, a medical opinion 
addressing whether there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, or whether the veteran's erectile 
dysfunction and incontinence were beyond that which was 
reasonably foreseeable is needed.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  

Accordingly, these matters are REMANDED for the following 
action:

1.  Contact the veteran and ask him to 
identify all sources of treatment for 
his lumbar spine and left knee 
disabilities, as well as his prostate 
cancer and residuals of a 
prostatectomy.  Obtain any reports not 
already of record and associate them 
with the claims folder, including 
pertinent medical reports since 2004 
from the VA Outpatient Clinic in 
Massena, New York, to include the 
Watertown Clinic, and the VAMC in 
Syracuse, New York.  All pre and post 
operative hospital reports associated 
with the veteran's November 2003 
radical prostatectomy should be 
obtained and associated with the claims 
file.

2.  Contact the Armed Forces Institute of 
Pathology, or refer to the CPRS VISTA 
Imaging, and obtain the complete report 
regarding the veteran's prostate biopsy.  
Incorporate into the claims file 
documentation of all efforts made and any 
reports received.  





3.  Ask the veteran if he receives Social 
Security disability benefits.  If so, 
obtain from the Social Security 
Administration the records pertinent to 
his claim, as well as all associated 
medical records.  Incorporate into the 
claims file documentation of all efforts 
made and any reports received.  

4.  After the action requested above 
has been completed, schedule the 
veteran for orthopedic and neurology 
examinations to determine the current 
severity of his service-connected 
lumbar spine and left knee 
disabilities.  The claims folder must 
be forwarded to each examiner.  

Each examiner should conduct all 
studies indicated and record all 
findings in detail, including range of 
motion, recorded in degrees.  Each 
examination report should include a 
full description of the veteran's 
subjective symptoms and objective 
findings.  The examiners should also 
comment on any functional impairment 
due to limitation of motion, pain, 
fatigability, incoordination and 
weakness associated with either 
service-connected disability.

For the lumbar spine disability, the 
examiner(s) should comment on whether 
the veteran's lumbar spine disability, 
during any 12-month period, is manifest 
by incapacitating episodes having a 
total duration of at least 4 weeks but 
less that 6 weeks, or incapacitating 
episodes having a total duration of at 
least 6 weeks.



For the left knee disability, the 
orthopedic examiner should comment on 
whether the veteran's disability is 
productive of recurrent subluxation or 
lateral instability, and if so, to what 
degree in terms of slight, moderate or 
severe.  

To the extent possible, the neurology 
examiner should separately identify 
which neurological symptoms, if any, 
are solely attributable to the 
veteran's lumbar spine disability, left 
knee disability, and to any other 
disability.

The examiners should render opinions as 
to the level of functional impairment 
caused by each diagnosed disability.  
All opinions expressed must be 
supported by complete rationale.

5.  Schedule the veteran for a urology 
examination.  After a review of the 
claims folder and examination of the 
veteran, the examiner should opine as 
to the following:

a)  Has the veteran sustained 
additional disability due to any VA 
hospitalization, medical, or surgical 
treatment received for the November 
2003 radical prostatectomy?  

b)  If the veteran has sustained 
additional disability, was the 
proximate cause of the additional 
disability carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on VA's part?

c)  If the veteran has sustained 
additional disability, was the 
proximate cause of additional 
disability an event which was not 
reasonably foreseeable?  

In expressing these opinions, the 
examiner is asked to consider every 
aspect related to the treatment of the 
veteran's prostate cancer, including 
the initial diagnosis of prostate 
cancer, the decision to undergo 
surgery, the surgery itself, and the 
follow-up care.  The examiner is asked 
to specifically comment on the 
veteran's assertions of bladder 
incontinence caused by the improper use 
of a catheter during hospital care.  

The examiner should also note if the 
additional disability is the 
continuance or natural progress of the 
disease for which VA hospitalization or 
medical or surgical treatment was 
authorized, or was the certain or near 
certain result of the VA 
hospitalization or medical or surgical 
treatment.  All reasons and bases for 
the requested opinions should be 
provided.  

6.  After the development requested above 
has been completed, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the remanded matters.  The veteran need take no 
action until otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


